Case 2:21-cv-00601-WSS Document 18 Filed 05/19/21 Page 1 of 15

THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

SAVE OUR SALTSBURG SCHOOLS, Case No, 2:21-CV-601
Plaintiff,

Hon. William S. Stickman, IV
Vv.

BLAIRSVILLE-SALTSBURG SCHOOL,
DISTRICT,

Defendant.

 

DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO DISMISS
PURSUANT TO FED. R. CIV. P. 12 (b)(1)&(6)

Defendant, Blairsville-Saltsburg School District (hereinafter “BSSD”) submits this
brief in support of its motion to dismiss Plaintiffs Complaint pursuant to Rule 12(b)(1) and
(6) of the Federal Rules of Civil Procedure. BSSD previously filed a Brief in Opposition to
Emergency Motion in which it offered multiple arguments challenging the legal sufficiency
of Plaintiffs claims in this action. The arguments set forth in that brief are hereby
incorporated as if they were set forth at length herein.

STANDARD OF REVIEW

Federal Rule of Civil Procedure 12(b) permits a defendant to assert defenses for
(1) “lack of subject-matter jurisdiction” and (6) “failure to state a claim upon which relief
can be granted” via a motion to dismiss. In a Rule 12(b)(6) motion, the court evaluates
the merits of the claims by accepting all allegations in the complaint as true, viewing them
in the light most favorable to the plaintiffs, and determining whether they state a claim as ~

a matter of law. Gould Elecs. Inc. v. U.S., 220 F.3d 169, 178 (3d Cir. 2000). “In deciding

 
Case 2:21-cv-00601-WSS Document 18 Filed 05/19/21 Page 2 of 15

a Rule 12(b)(1) motion to dismiss, the court must first determine whether the motion
presents a ‘facial attack’ or a ‘factual attack’ on the claim in issue because that distinction
determines how the pleading must be reviewed. A facial attack is an argument that
considers a claim on its face and asserts that it is insufficient to invoke the subject-matter
jurisdiction of the court because some jurisdictional defect, e.g., failure to present a
justiciable controversy, is present.” Team Angry Filmworks, Inc. v. Geer, 171 F. Supp. 3d
437, 440 (W.D. Pa. 2016), In reviewing a facial attack a court must apply the same
standard used to review a motion to dismiss under Rule 12(b)(6). Id.
FACTUAL AND PROCEDURAL HISTORY

This case is a challenge to actions taken by the BSSD on April 22, 2021' when its
board of school directors voted to consolidate Blairsville Middle-High School (BMHS) and
Saltsburg Middle-High School (SMHS) and to close SMHS (Plaintiff's Complaint at J] 25).
On May 6, 2021 Plaintiff filed a Complaint seeking to permanently enjoin BSSD from
closing SMHS and asserting claims of procedural due process violations (Counts | & III);
equal protection - class of one viclations (Count Il); and breach of fiduciary duty (Count
IV) against the BSSD. Plaintiff also filed an Emergency Motion for a Preliminary Injunction
contemporaneously with its complaint. Pursuant to Plaintiffs motion, the court scheduled
a hearing for May 25, 2021.

On May 12, 2021 the court issued a further Order scheduling a status conference
on May 17, 2021 and directing Plaintiff as follows:

Further, it is the burden of the plaintiff in federal litigation to

demonstrate federal jurisdiction. By Noon on May 17, 2021, Plaintiff shall
file an offer or proof setting forth the specific facts as to the following:

 

‘Defendant misstated the date of the challenged board action as May 22, 2021 on page
5 of its Brief in Opposition to Emergency Motion.

2

 
Case 2:21-cv-00601-WSS Document 18 Filed 05/19/21 Page 3 of 15

1) the nature of and constitutional standing of Plaintiff
2) specific facts and authority showing that a cognizable
federal claim or other bases of federal jurisdiction exists with respect

to each and every cause of action asserted in the complaint and

forming the basis of the instant injunction proceeding (emphasis

added)

On May 17, 2021 Plaintiff filed its Offer of Proof as required by the Court’s order.
Despite being provided an additional opportunity by the court to substantiate the claims
alleged in its Complaint, Plaintiff failed to provide any additional “specific facts and
authority showing that a cognizable federal claim or other bases of federa! jurisdiction
exists with respect to each and every cause of action asserted in the complaint and
forming the basis of the instant injunction proceeding.”

Following the status conference, the court issued an Order rescheduling the
hearing for June 18, 2021 at 9:00 a.m. and providing BSSD the opportunity to file a Motion
to Dismiss pursuant to Red. R. Civ. P. 12 by May 19, 2021. This brief and accompanying

motion are being submitted in response to that Order.
ARGUMENT

I. PLAINTIFF’S DUE PROCESS CLAIMS, BOTH FEDERAL AND STATE,

HAVE BEEN REJECTED BY THE COURTS OF THIS CIRCUIT.

In Counts | and Il! of its complaint, Plaintiff brings two due process claims, one
under 42 U.S.C. § 1983 and a second under Article 3 § 14 of the Pennsylvania
Constitution. See Plaintiffs Complaint Counts |, Ill. Both counts claim procedural due
process violations in the BSSD’s closing of Saltsburg Middle-High School (hereinafter

“SMHS"). These claims should be dismissed, however, in consideration of precedent in

 
Case 2:21-cv-00601-WSS Document 18 Filed 05/19/21 Page 4 of 15

this circuit directly on point in Mullen v. Thompson, 155 F.Supp.2d 448 (W.D.Pa. 2001)
(hereinafter Mullen |) affirmed Mullen v. Thompson, 31 Fed. Appx. 77 (3d Cir. 2002)
(hereinafter Mullen Il), that squarely refutes the notion that Plaintiffs members have a
constitutional right to be educated at a school of their own choosing.

In Mullen I, the Plaintiffs challenged the right of the Pittsburgh Public Schools to

close certain schools. Mullen |, at 450. Like the present case, Plaintiffs claimed (1)

 

procedural violations of the Pennsylvania School Code (24 P.S. § 7-780) gave rise to a
federal due process right; and (2) that Article 3 § 14 of the Pennsylvania Constitution gave
rise to a due process right to be educated in the school of their choice. Addressing first

the Section 1983 claim the Western District Court held:

The Supreme Court has made clear, however, that a state law that
establishes purely procedural rules for the granting or denial of a benefit
does not, standing alone, also create a constitutionally recognized liberty or
property interest in that benefit. Olim v. Wakinekona, 461 U.S. 238, 103
S.Ct. 1741, 75 L.Ed.2d 813 (1983). Restated, a state law that establishes
purely procedural rules does not create federal due process rights. Rather,
only those state laws that place a substantive limitation on official discretion
in the decision to grant or deny the benefit itself - not in the process leading
to that decision - create a property interest that is entitled to constitutional
protections under the Due Process clause. /d. at 249-50, 103 S.Ct. 1741.
The Court of Appeals for the Third Circuit follows the teachings of Olim. See
Layton v. Beyer, 953 F.2d 839, 845 (3d Cir. 1992); Stephany v. Wagner,
835 F.2d 497, 500 (3d Cir. 1987).

Section 7-780 of the Pennsylvania School Code clearly provides only
procedural rules to govern school officials in the closing of a school. It does
not place any substantive limitation on the school officials’ discretion on
whether to close a school. Indeed, elsewhere in theCode, the Pennsylvania
Legislature expressly granted school officials unfettered discretion to close
schools, and they may do so for any lawful reason. See 24 Pa. Const. Stat.
§ 13-1311.

In summary, Section 7-780 of the Pennsylvania School Code establishes
only a procedure to guide school officials in the manner that schools are to
be closed. Therefore, it does not create for the students affected by the
closure any constitutionally recognized property interest in an education at
that school. Accordingly while the Board's alleged failure to comply with

4

 
Case 2:21-cv-00601-WSS Document 18 Filed 05/19/21 Page 5 of 15

section 7-780 may be wrongful under state law, it does not violate plaintiff's
federal due process rights.

Id. at 452,

With respect to the claim under the Pennsylvania Constitution, this Court further
held:

Nor am | persuaded by plaintiffs’ alternate argument that because the
Pennsylvania Constitution grants them the right to a free public education,
they have a state created property interest to be educated at the school of
their choice, Pennsylvania indeed has created a right to a free public
education under its Constitution. See Pa. Const. Art. 3, § 14 (“The General
Assembly shall provide for the maintenance and support of a thorough and
efficient system of public education to serve the needs of the
Commonwealth.”). Thus, plaintiffs cannot be denied a free public education
without being afforded due process protection. Defendants, however, have
not denied plaintiffs an education. The students are simply being reassigned
to other schools within the school district.

It is important to recognize that the issue in this case is not whether students
have a state-created right to a free public education. They clearly do. The
properly framed issue is whether plaintiffs have a state-created right to
receive that education at the school of their choice. The Pennsylvania
Constitution, Pennsylvania statutory law, and Pennsylvania common law
recognize no such right.

id. at 452-53.

The analysis of Mullen | was affirmed by the Third Circuit Court of Appeals in

Mullen || wherein the court held:

Plaintiffs also argue that the premature school closing decision violated their
14% Amendment due process rights. We are not convinced. The District
Court correctly analyzed the substance of this issue and properly concluded
that Plaintiffs have no constitutionally cognizable property or liberty interest
in attending the individual school of their choice. See Mullen v. Thompson,
155 F.Supp.2d 448, 451-53 (W.D.Pa. 2001). While Pennsylvania law clearly
guarantees an adequate free public education generally, the contours of
that right are not nearly as specific as Plaintiffs here contend. If the
Defendants had denied Plaintiffs access to any free public education, that
would be a different matter. However, without a constitutionally recognized
property or liberty interest, there is no need for further inquiry on the due
process question. See, e.g., Paul v. Davis, 424 U.S. 693, 711-12, 96 S.Ct.
1155, 47 L.Ed.2d 405 (1976).

 
Case 2:21-cv-00601-WSS Document 18 Filed 05/19/21 Page 6 of 15

Plaintiffs claims in this matter are indistinguishable from those that were before this

court in Mullen |: Plaintiff herein challenges BSSD’s authority to close SMHS. As was the

 

case in Mullen 1, however, Plaintiff has no constitutionally recognized interest in the
continued operation of SMHS. Accordingly, dismissal of the due process claims set forth
under Counts | and III of Plaintiff's Complaint is appropriate in consideration of this court's
holding in Mullen I.

I. PLAINTIFF’S DUE PROCESS CLAIMS ARE VAGUE, CONFUSING AND HAVE
NO BASIS IN LAW.

If the court’s analysis proceeds beyond Mullen, Plaintiff's due process claims must
be dismissed nevertheless because Plaintiff has failed to plead any factual support for its
claims beyond baldly asserted legal conclusions.

In paragraph 16 of its Complaint, Plaintiff contends that “Defendant's board made
the decision to consolidate BMHS and SMHS and to permanently close SMHS prior to
the public hearing and before Defendant's board gathered any public input or necessary
information and/or data regarding the effects of consolidation.” This contention belies
facts pled in Plaintiff's own Complaint, however. In particular, Plaintiff has pled that (1)

BSSD scheduled a public hearing “pursuant to 24 Pa. C.S. § 7-780,2 to discuss possible

 

? Plaintiff clearly misunderstands the nature of a hearing under Section 7-780. Section 780
hearings do not have outcomes. The Section 780 hearing is not an adjudicatory
proceeding. There is no judge or jury and no adjudication takes place. “Section 780 clearly
requires that school boards obtain community input at a duly advertised public meeting
at least three months before voting to permanently close a school or substantially all of its
facilities.” Save Our Schools v. Colonial School District, 156 Pa. Cmwith. 671, 628 A.2d
1210, 1213 (1993).

24 P.S. § 7-780 provides:

In the event of a permanent closing of a public school or substantially all
of a school's facilities, the board of school directors shall hold a public
hearing on the question not less than three (3) months prior to the
decision of the board relating to the closing of the school. Notice of the

6

 
Case 2:21-cv-00601-WSS Document 18 Filed 05/19/21 Page 7 of 15

closures and/or consolidations within its district, specifically, to consolidate BMHS and
SMHS and to permanently close SMHS’ (| 10); (2) prior to the Section 780 hearing,
“Defendant's board made several presentations on various topics involving the potential
consolidation of SMHS and BMHS including, but not limited to, finances and class sizes”
(f] 13); (3) held a “780 public hearing to discuss possible consolidations and/or closures
on or about January 11, 2021, and January 12, 2021"5, the purpose of which “was for
[BSSD] to gather public input and to consider the public’s concerns prior to voting on the
matter” (YJ 20-21): (4) during the Section 780 hearing, the public was able to voice any
concerns they had to BSSD’s Board regarding the closure of SMHS (f] 23); and (5)
Plaintiff was able to provide its own expert report for consideration by BSSD’s Board prior
to voting on the matter. It is plainly evident from Plaintiff's own pleading that the public
was afforded ample opportunities to provide input and express concerns regarding the
closure of SMHS,

Despite the transparency, Plaintiff alleges that there was a predetermined outcome
of the Section 780 Hearing (I] 26-27). Plaintiffs suggestion that the decision was
“predetermined” is simply a baldly pled and unfounded assumption. Plaintiff pled no
dates, facts, or other identifiable information as to where and when this “predetermination”
was reached. Rather, plaintiff would have this court extrapolate predetermination from (1)
an isolated statement of a board member quoted without any context (| 18); (2)

unsubstantiated community scuttlebutt that amounts to “hearsay within hearsay” ({] 19);

 

hearing shall be given in a newspaper of general circulation in the school
district at least fifteen (15) days prior to the date of such hearings.

5 Plaintiffs complaint misstates the date of the Section 780 hearing, which occurred on
January 13 and January 14, 2021.

 
Case 2:21-cv-00601-WSS Document 18 Filed 05/19/21 Page 8 of 15

and the fact that, at the Section 780 proceedings, Superintendent Martell presented a
plan for potential reconfiguration along with a proposal for use of the SMHS building
should reconfiguration be approved ({] 22). However, there are several unwarranted
assumptions implicit in Plaintiffs flawed reasoning. For instance, Plaintiff fails to articulate
how the comments of an individual can be imputed to the entire board. Plaintiffs
reasoning that Mr. Martell'’s proposal to utilize SMHS as a STEAM Academy presupposes
predetermination is similarly erroneous. Clearly this argument strains credulity and should

not be given any weight by the court.

The BSSD unequivocally denies Plaintiff's unfounded contention that the school
board determined to close SMHS prior to the final vote. Having noted this, Section 780
does not require school board members to approach the hearing without an opinion or
point of view on closure. Indeed, the school board must vote to schedule and advertise
the Section 780 hearing weeks in advance.’ Voting to schedule and advertise the Section

780 hearing obviously requires that board members have some thoughts on the matter.®

 

‘On that point, one Pennsylvania court has ruled that a board member who had served
for only ten days was qualified to vote on a building plan which would ultimately result in
the closing of a school. See Ulanoski v. Sheaffer, 53 Pa. Cmwlth.. 279, 417 A2d 846
(1980). Responding to the claim that the member acted capriciously because she had no
time to study the facts the court stated:

To contend that she failed to give the hotly disputed issue proper thought

and consideration is to ignore her running as a one-school proponent in the

May 1977 primary election. Her public involvement in a resolution of the

issue belies the contention that she did not familiarize herself with the facts

concerning the issue prior to casting her vote.

Id. at 282-83, 417A .2d at 847-848.

5 At some point a board member must be allowed an opinion. “This process leading up to
the actual exercise cannot be unending. To demand an unending process is in itself an
arbitrary and capricious and wholly unreasonable expectation. There must be a time when
a board is entitled to arrive at a decision and thereafter enter into an executory stage...

8

 
Case 2:21-cv-00601-WSS Document18 Filed 05/19/21 Page 9 of 15

Accordingly, even when the averments pled in Plaintiffs complaint are assumed
as true, they are nevertheless legally insufficient to warrant the relief requested.
Accordingly, BSSD respectfully requests that Plaintiff's claims stated under Counts |, Il,

and III of Plaintiffs Complaint be dismissed.

lil. §PLAINTIFF’S EQUAL PROTECTION CLAIMS ARE VAGUE, CONFUSING,
AND WITHOUT SUFFICIENT BASIS IN LAW

In Count II of its Complaint, Plaintiff asserts a “class of one” equal protection claim
against the BSSD arising under 42 U.S.C. § 1983. However, Plaintiff has failed to identify
the contours of the right alleged to have been violated. Count II should be dismissed for

the reasons discussed, infra.

As a threshold matter, under 42 U.S.C. § 1983 “the plaintiff must demonstrate the
violation of a right protected by the Constitution or laws of the United States, committed
by a person acting under color of state law... . Therefore, in evaluating a § 1983 claim,
a Court must first identify the exact contours of the underlying right said to have been
violated and determine whether the plaintiff has alleged a deprivation of a constitutional
right at all.” Keslosky v. Borough of Old Forge, 66 F. Supp. 3d 592, 613-14 (M.D. Pa.
2014) (internal citations and quotations omitted). As discussed supra, this court has
determined, and the Third Circuit has affirmed, that there is no constitutionally protected
right to attend the school of your choosing. Mulien vy. Thompson, 155 F. Supp. 2d 448,
453 (W.D. Pa. 2001), affd, 31 Fed. Appx. 77 (3d Cir. 2002)(unpublished). Accordingly,
this court's pronouncement in Mullen would seemingly bring this inquiry to a conclusive

end as Plaintiff has no cognizable right to the continued operation of the SMHS.

 

.” Uniontown Area School District v. Allen, 4 Pa. Cmwith.. 183, 188-89, 285 A.2d 543, 546
(1971).

 
Case 2:21-cv-00601-WSS Document 18 Filed 05/19/21 Page 10 of 15

If the court should continue its inquiry beyond Mullen, Plaintiffs claims must fail
nevertheless as Plaintiff has failed to articulate with particularity any differential treatment
between Blairsville students and Saltsburg students. Moreover, this claim cannot succeed
as a rational basis exists for the challenged consolidation and the obvious legitimate

concerns of the School District.

To succeed under an Equal Protection claim under a “class of one” theory, plaintiff
must demonstrate “that (1) the defendant treated him differently from others similarly
situated, (2) the defendant did so intentionally, and (3) there was no rational basis for the
difference in treatment.” Hill v. Borough of Kutztown, 455 F.3d 225, 239 (3d Cir. 2006).
Moreover, “threadbare and conclusory ‘recital of the elements’ of a class-of-one equal
protection violation is insufficient to show a plausible claim to relief.” Jeffers v. City of
Washington, CIV.A. 14-1361, 2015 WL4232662, at *3 (W.D. Pa. July 13, 2015)
(unpublished opinion).

Instantly, Plaintiffs equal protection claim only sets forth baldly pled conclusory
statements without defining the contours of the right alleged to have been violated or
demonstrating how Saltsburg students will be treated differently that Blairsville students.
In fact, quite the opposite would seem to be the case. By the consolidation of schools
as pled by Plaintiff, Blairsville and Saltsburg students will (1) go to the same
schools; (2) at the same facilities; (3) where they will attend the same classes; (4)
that will be taught by the same teachers; (5) using the same curriculum. All students
will similarly have (5) the same opportunity to participate in the same extracurricular

activities and events.®

 

® One could conceivably hypothesize that Blairsville students and Saltsburg students
may have different bus ride times resulting from consolidation. However, Plaintiff has

10

 
Case 2:21-cv-00601-WSS Document 18 Filed 05/19/21 Page 11 of 15

The foregoing notwithstanding, even if Plaintiff was able to identify a cognizable
disparity in treatment between Blairsville and Saltsburg students, its claims must
nevertheless fail in the face of obvious legitimate reasons for the School District’s actions.
“If there was a rational basis for the action of the decisionmaker, there is no equal
protection class of one violation, regardless of whether the decision was motivated by
animus.” Montanye v. Wissahickon Sch. Dist., 399 F. Supp. 2d 615, 620 (E.D. Pa. 2005),

aff'd, 218 Fed. Appx. 126 (3d Cir. 2007)(unpublished).

A rational basis standard of review that will be applied to this inquiry since the
United States Supreme Court has held that there is no fundamental right to an education
arising under the U.S. Constitution. Plyler v. Doe, 457 U.S. 202, 221 (1982): see also
Shaffer v. Bd. of Sch. Directors of Albert Gallatin Area Sch. Dist., 687 F.2d 718, 721 (3d.
Cir. 1982); Mullen, 155 F. Supp. 2d at 453 (students do not have a right to be educated
in a school of their choice); Balsbaugh v. Rowland, 447 Pa. 423, 435 (1972) (rejecting

that individuals have a right to a “neighborhood school’).

This Circuit's standard for rational basis review has been well established:’

 

failed to adduce any quantitative data demonstrating what (if any) differential bus ride
times would result from the consolidation plan. Even if the court assumes a difference in
bus ride times arguendo, a precedent requiring school districts to ensure that all
students have equal commute times and distances would lead to untenable
consequences and force many schools to construct expensive, centrally located
facilities.

? This standard has been even further refined for analyzing challenged actions taken by
school Districts. “Judges are not well suited to act as school administrators” and our courts
have “repeatedly stressed the importance of acknowledging that local school boards better
understand their own communities and have a better knowledge of what in practice will
best meet the educational needs of their pupils.” Doe ex rel. Doe v. Lower Merion Sch.
Dist., 665 F.3d 524, 556-57 (3d Cir. 2011). “Accepting the principle that a substantive
state policy decision made by a school board following regular procedures becomes a
federal issue under the due process clause because the board's decision may have been
ill-advised would have the undesirable effect of constitutionalizing every decision made by

1]

 
Case 2:21-cv-00601-WSS Document 18 Filed 05/19/21 Page 12 of 15

Rational basis review is a very deferential standard. It is met if there is any

reasonably conceivable state of facts that could provide a rational basis for

the differing treatment .... We have held that the principles of equal

protection are satisfied so jong as there is a plausible policy reason for the

classification, the legislative facts on which the classification is apparently
based rationally may have been considered to be true by the governmental
decisionmaker, and the relationship of the classification to its goal is not so
attenuated as to render the distinction arbitrary or irrational... . The

Supreme Court has emphasized that “rational-basis review in equal

protection analysis is not a license for courts to judge the wisdom, fairness,

or logic of legislative choices.

Newark Cab Assn. v. City of Newark, 901 F.3d 146, 156 (3d Cir. 2018) (internal
citations and quotations omitted).

“Furthermore, an action that affects neither a fundamental right nor a suspect
classification is accorded a strong presumption of validity.” Montanye v. Wissahickon Sch.
Dist., 399 F. Supp. 2d 615, 622 (E.D. Pa. 2005), affd, 218 Fed. Appx. 126 (3d Cir. 2007)
(unpublished) (internal citations and quotations omitted). “To overcome that presumption,
a challenger must negate ‘every conceivable basis which might support’ the
classification.” St. Joan Antida High Sch. Inc. v. Milwaukee Pub. Sch. Dist., 919 F.3d
1003, 1010 (7th Cir. 2019). Furthermore, the United States District Court for the Middle
District of Pennsylvania rejected a “class of one” equal protection claim very similar to the
one now before this court in Archer v. York City Sch. Dist., 227 F.Supp.3d 361 (M.D. Pa.
2016) (finding that declining enrollment was a rational basis for the school district's
decision not to renew the charter for a charter school).

Plaintiffs Complaints incorporates the report of Adam Aberson (see {J 24). In his

report, Mr. Aberson identifies multiple benefits to the closure of SMHS, including “more

student accessibility to clubs; increased focus on science; some of the proposed course

 

state and local governmental entities.” Shaffer v. Bd. of Sch. Directors of Albert Gallatin
Area Sch. Dist., 687 F.2d 718, 721 (3d Cir. 1982).

12

 
Case 2:21-cv-00601-WSS Document 18 Filed 05/19/21 Page 13 of 15

offerings would likely be of interest to students; increased career and technical education
(CTE) offerings to students; some of the proposed STEAM Academy offerings appear to
align with the proposed Project Lead the Way program; and potentially improved use of
supplies.” (See Plaintiffs Complaint, Exhibit “A” at p. 3). Mr. Aberson also acknowledges
that closure of SMHS could save BSSD funds and potentially make the district eligible for
additional federal funding, (Plaintiffs Exhibit “A” at p. 4). Much like the case before the

Middle District in Archer, any of these reasons provide a sufficient rational basis for the

 

BSSD's decision to close SMHS.®

BSSD respectfully requests that the court dismiss Count II of Plaintiffs Complaint
as legally insufficient in accordance with Mullen |, which applies with equal force to equal
protection claims. Furthermore, Count |} should be dismissed as legally insufficient as
Plaintiff has failed to establish that its equal protection rights were violated or that BSSD
lacked a rational basis for its actions.
IV.  PLAINTIFF’S “BREACH OF FIDUCIARY DUTY” CLAIM IS WITHOUT MERIT

In Count IV of its complaint Plaintiff asserts a claim arising under Pennsylvania
state law styled as “Breach of Fiduciary Duty”. As a preliminary comment, Count IV suffers
from the same vagueness and lack of clarity that pervades Counts | - III. Nevertheless, in
consideration of the deficiencies of Plaintiffs claims discussed at length above, there
would be little reason for this court to retain jurisdiction of the lone remaining state claim
as it “is a question more properly addressed by the state courts.” See Mullen |, 155

F.Supp.2d at 455.

 

8 These reasons are being stated for purposes of the instant motion and BSSD reserves
the right to raise additional arguments in support of the closure of SMHS, not the least of
which being a precipitous decline in enrollment.

13

 
Case 2:21-cv-00601-WSS Document 18 Filed 05/19/21 Page 14 of 15

Even if this court does retain jurisdiction of Count IV, the claims asserted therein
have no likelihood of success. No matter how Count IV is styled, when reduced to its
essentials it is nothing more than a challenge to the closure of SMHS.

Pennsylvania applies a highly deferential standard to challenges to school
closures:

Before a court will restrain a schoo! board from performing discretionary
acts, a challenger to a school board's exercise of discretion must sustain an
heavy burden of proving bad faith, arbitrariness or abuse of discretion on
the part of the board. [Evidence] that some other action by the board might
have been better, that other plans were not considered, . . . or that taxes
will rise, does not meet the burden. It is not properly borne out by the act of
proving that the plan is lacking in wisdom, or business sense, or common
sense, or any combination of the three. . . . [Ajrbitrariness and caprice are
not to be confused with bona fide differences of opinion and judgment. . .
.The law will regard a school board’s act as an abuse of power only when
there is no room for difference of opinion and when the facts admit no other
conclusion than that the board has been influenced by considerations other
than public interest.

Mid Valley Taxpayers Ass'n v. Mid Valley Sch. Dist., 416 A.2d 590, 593-94. (Pa. Cmwith.
1990); see also Zebra v. School District of City of Pittsburgh, 449 Pa.432, 296 A.2d 748

(1972). Plaintiffs Complaint does not aver any facts, which if proven, would satisfy this highly

deferential standard. Consequently, Count IV of Plaintiffs Complaint fails to state a cognizable

claim.
CONCLUSION

For these reasons, the allegations of the Complaint, even if true, are insufficient to establish
a federal cause of action and, therefore, subject matter jurisdiction is lacking. Consequently,

Plaintiffs Complaint should be dismissed pursuant to Rule 12(b)(1) of the Federal Rules of Civil

14

 
Case 2:21-cv-00601-WSS Document 18 Filed 05/19/21 Page 15 of 15

Procedure. In the alternative, Plaintiffs Complaint should be dismissed pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure for failure to state claims for which relief may be granted.

Respecttully submitted,

/s/Ned J. Nakles, Jr.
Ned J. Nakles, Jr., Esq.
Nakles and Nakles
1714 Lincoln Avenue
Latrobe, PA 15650
(724) 539-1291

PA |.D. No. 36886

/s/Ryan P. Cribbs
Ryan P. Cribbs, Esq.
Nakles and Nakles
1714 Lincoln Avenue
Latrobe, PA 15650
(724) 539-1291

PA |.D. No. 316226

15

/s/Matthew M. Hoffman
Matthew M. Hoffman, Esq.
Tucker Arensburg

1500 One PPG Place
Pittsburgh, PA 15222
(412) 594-3910

PA1,D. No. 43939

 
